Case 1:19-cv-00311-JLS-HBS Document 17 Filed 12/04/20 Page 1 of 2

 

SEE FILED
UNITED STATES DISTRICT COURT (~/
WESTERN DISTRICT OF NEW YORK \
ete toca
WENDY F. SHAW, aaa
Plaintiff,
v. 19-cv-311 (JLS) (HBS)
TOWN OF PORTER,
Defendant.

 

DECISION AND ORDER

On March 8, 2019, Plaintiff Wendy F. Shaw commenced this action against
her employer, Defendant Town of Porter, for sex discrimination and retaliation
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seg. Dkt.
1. The Town answered on April 9, 2019. Dkt. 2. On April 10, 2019, this Court!
referred this case to United States Magistrate Judge Hugh B. Scott for all

proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 3.

On April 9, 2020, the Town moved for summary judgment. Dkt. 11. Shaw
responded on May 14, 2020. Dkt. 13. The Town replied on June 5, 2020. Dkt. 15.
On October 28, 2020, Judge Scott issued a Report and Recommendation (“R&R”),

recommending that the motion for summary judgment be granted. Dkt. 16. The

 

1 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge Scott. On February 18, 2020, this case was reassigned to Judge
John L. Sinatra, Jr. Dkt. 10.
Case 1:19-cv-00311-JLS-HBS Document 17 Filed 12/04/20 Page 2 of 2

parties did not object to the R&R, and the time to do so has expired. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 6386(b)(1); Fed. R. Civ.

P. 72(b)(8). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Although not required to do so in light of the above, this Court nevertheless
has reviewed Judge Scott's R&R. Based on that review and the absence of any
objections, the Court accepts and adopts Judge Scott’s recommendation to grant
Defendant Town of Porter’s motion.

CONCLUSION

For the reasons stated above and in the R&R, Defendant Town of Porter’s
motion for summary judgment, Dkt. 11,is GRANTED. The Complaint, Dkt. 1, is
DISMISSED. The Clerk of Court shall mail a copy of this Decision and Order to

Shaw at her current address. The Clerk of the Court shall close the file.

SO ORDERED.
Dated: December 3, 2020 o~
Buffalo, New York (2 >

Lod of | ( |

JOHN L, SINATRA, JR.
UNITED STATES DISTRICT JUDGE

2
